i          i        i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                              No. 04-09-00274-CV

                                              IN RE Irma PEREZ


                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 27, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 22, 2009, relator filed a petition for writ of mandamus. Relator also filed a motion

for emergency stay. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX . R. APP . P. 52.8(a).

                                                               PER CURIAM




          … This proceeding arises out of Cause No. 6-672, styled In the Interest of C.J.T., a minor child, pending in
           1

the 49th Judicial District Court, Zapata County, Texas, the Honorable Jose Lopez presiding.